COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Wendy Hernandez
Appellate case number:      01-22-00658-CV
Trial court case number:    21-DCV-288227
Trial court:                328th District Court of Fort Bend County
       On September 12, 2022, relator, Wendy Hernandez, filed a petition for writ of
mandamus arguing that the trial court abused its discretion by entering an August 26, 2022
“Temporary Order,” because (1) the trial court lacked jurisdiction “to issue an order of
immediate possession of real property,” and (2) the trial court’s August 26, 2022 order is a
temporary injunction that is “void on its face” as it “fails to provide for provisions for the
posting of a bond.” In connection with her mandamus petition, Hernandez filed an
“Emergency Motion to Stay Temporary Injunction,” requesting that this Court “issue an
emergency stay” of the trial court’s August 26, 2022 Temporary Order pending our review
of her petition for writ of mandamus.
       Hernandez’s emergency motion to stay is denied.
        We further request a response to the petition for writ of mandamus from real parties
in interest, Diana Castano and Miguel Reyes. The response(s), if any, is due to be filed
with this Court no later than twenty days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ April Farris
                    X Acting individually      Acting for the Court

Date: September 14, 2022